Citation Nr: 1621894	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  06-04 660	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to initial evaluations greater than 20 percent from November 28, 2003 to September 14, 2009 and in excess of 70 percent from September 15, 2009 for multiple sclerosis with optic neuritis and facial numbness. 
 
2.  Entitlement to an initial evaluation greater than 30 percent for cognitive defects. 
 
3.  Entitlement to an initial evaluation greater than 20 percent for low back numbness with pain. 

4.  Entitlement to restoration of a separate 30 percent evaluation for multiple sclerosis under 38 C.F.R. § 4.124a, Diagnostic Code 8018. 

5.  Entitlement to an initial evaluation greater than 10 percent for Uhthoff's phenomenon with history of bilateral optic neuritis.

6.  Entitlement to an effective date prior to November 28, 2003, for an award of service connection for facial numbness with trigeminal nerve injury as an individual ratable disability. 

7.  Entitlement to an effective date prior to February 3, 2009, for an award of service connection for Uhthoff's phenomenon with history of bilateral optic neuritis as an individual ratable disability. 

8.  Entitlement to an effective date earlier than July 31, 2007 for an award of service connection for left upper extremity tremor based on clear and unmistakable error (CUE).  

9.  Entitlement to an effective date earlier than July 31, 2007 for an award of service connection for left lower extremity paresthesia based on clear and unmistakable error (CUE).  

10.  Entitlement to an initial evaluation greater than 10 percent for facial numbness with trigeminal nerve injury. 

11.  Entitlement to an initial rating in excess of 20 percent for multiple sclerosis with right upper extremity pain and weakness with decreased grip strength for the period from November 28, 2003 to September 14, 2009 and in excess of 70 percent from September 15, 2009. 

12.  Entitlement to an initial rating in excess of 10 percent for right lower extremity pain and weakness of the sciatic nerve for the period from November 28, 2003 to September 14, 2009 and in excess of 40 percent from September 15, 2009. 

13.  Entitlement to an initial compensable rating for a stomach ulcer for the period from November 28, 2003 to September 14, 2009, and in excess of 10 percent from September 15, 2009. 

14.  Entitlement to an effective date earlier than September 15, 2009 for the assignment of an initial 40 percent rating for right lower extremity pain and weakness of the sciatic nerve.

15.  Entitlement to effective date earlier than September 15, 2009 for assignment of an initial 10 percent rating for a stomach ulcer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 1982 and from May 1986 to June 1990. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal, in part, from an August 2004 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared before the undersigned Veterans Law Judge at a hearing held at the RO in September 2009, at which he presented oral testimony and evidence in support of his claims.  A transcript of this hearing has been obtained and associated with the electronic record.  

This appeal was previously before the Board in December 2009.  At that time, the Board remanded the appeal for issuance of a Statement of the Case on numerous issues as a result of procedural errors committed by the RO.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 

This appeal has a confusing and convoluted history as a result of piecemeal adjudication and procedural errors committed by the RO.  The Board will attempt to simplify the appeal history with respect to the instant claims.  

The appeal itself stems from an August 2004 rating decision, wherein the RO granted service connection for multiple sclerosis with optic neuritis and facial numbness (rated 30 percent disabling from November 28, 2003), cognitive defects secondary to multiple sclerosis (rated 30 percent disabling from November 28, 2003), and low back numbness with pain secondary to multiple sclerosis (rated 10 percent disabling from November 28, 2003).  The Veteran appealed these issues to the Board. 

By March 2009 and April 2009 rating actions, the RO concluded that it was inappropriate to rate the Veteran's eye disability and facial numbness only as symptoms associated with multiple sclerosis instead of as individual disabilities.  In addition, the RO severed service connection for the low back disability in its March 2009 rating action.  The RO then awarded service connection and individual ratings for Uhthoff's phenomenon with history of bilateral optic neuritis and facial numbness with trigeminal nerve injury, effective February 3, 2009 and January 27, 2009, respectively.  (As previously stated, these disabilities had previously been rated as manifestations of multiple sclerosis under 38 C.F.R. § 4.124a, Diagnostic Code 8018, as a single disabling entity.  After terminating the separate 30 percent evaluation assigned for multiple sclerosis with optic neuritis and facial numbness by rating action of March 2009, the service-connected eye disability and facial numbness were separately evaluated.)  

At the Veteran's hearing before the Board in September 2009, he expressed timely disagreement with the effective dates assigned for the awards of service connection and compensable ratings for the eye disability and facial numbness, as well as the initial individual ratings assigned to each.  In a September 2011 Statement of the Case, the RO addressed the issues of entitlement to a separate evaluation for multiple sclerosis under diagnostic code (DC) 8018; entitlement to service connection for a low back disability with a separate evaluation; entitlement to an initial evaluation greater than 10 percent for facial numbness/trigeminal nerve injury; and, entitlement to an initial evaluation greater than 10 percent for Uhthoff's phenomenon.  (The Veteran timely appealed these issues to the Board in a Substantive Appeal, received by VA in September 2011).  (Parenthetically, the Board also notes that the earlier effective date issues were not addressed in the RO's September 2011 Statement of the Case).

Regarding the issues of entitlement to an effective date prior to January 27, 2009 for an award of service connection for facial numbness with trigeminal nerve injury as an individual ratable disability; and, entitlement to an effective date prior to February 3, 2009 for an award of service connection for Uhthoff's phenomenon with history of bilateral optic neuritis, by a September 2011 rating action, the RO awarded each disability an effective date of November 28 2003--the date VA initially received the Veteran's claim for compensation for multiple sclerosis.  Thus, as the RO assigned the earliest effective date possible for an award of service connection for the above-cited Uhthoff's phenomenon and facial numbness (i.e., date of receipt of the Veteran's original claim for compensation), there is no outstanding error of fact or law for the Board to address regarding the earlier effective date claims with respect to these disabilities.  This represented a complete grant of the benefits sought in conjunction with the earlier effective date issues on appeal.  Thus, as there no longer remains a case in controversy with respect to the issues of entitlement to an effective date prior to January 27, 2009 for an award of service connection for facial numbness with trigeminal nerve injury as an individual ratable disability; and, entitlement to an effective date prior to February 3, 2009 for an award of service connection for Uhthoff's phenomenon with history of bilateral optic neuritis, they are no longer on appeal before the Board.

Regarding the issues of entitlement to restoration of an award of service connection for low back pain with numbness, the RO restored service connection for this disability in a February 2013 rating action.  The RO assigned a 10 percent rating effective November 28 2003--the date VA received the Veteran's initial claim for compensation for multiple sclerosis.  As there no longer remains a case in controversy with respect to this issue, it is no longer on appeal before the Board.
Also developed for appellate consideration was the issue of entitlement to a cervical spine disability.  During a December 2012 hearing before a Decision Review Officer (DRO), the Veteran testified that he was seeking service connection for Lhermitte's phenomenon secondary to multiple sclerosis, not arthritis of the cervical spine.  (See December 2012 Transcript (T.) at page (pg.) 12).  By a February 2013 rating action, the RO granted service connection for Lhermitte's phenomenon as secondary to multiple sclerosis; an initial 10 percent disability rating was assigned, effective November 28, 2003.  This represents a complete grant of the benefit of the claim for service connection for a cervical spine disability.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, and 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).

Regarding issues numbered 12-14 on the title page, by a September 2006 rating action, the RO granted service connection for right upper extremity pain and weakness with decreased grip strength and right lower extremity pain and weakness of the sciatic nerve; initial 20 and 10 percent disability ratings were assigned, effective November 28, 2003.  The RO also granted service connection for a stomach ulcer; an initial noncompensable disability rating was assigned, effective November 28, 2003.  The Veteran timely appealed this rating action to the RO.  (The Board has accepted the Veteran's September 2007 written argument to VA as his Substantive Appeal to the RO's assignment of initial 20, 10 and noncompensable ratings assigned to the service-connected right upper extremity pain and numbness with decreased grip strength, right lower extremity pain and weakness and stomach ulcer, respectively ).  (See Veteran's written argument to VA, received September 11, 2007, labeled as "Medical Treatment Record-Non-Government Facility").  

By a December 2013 rating action, the RO, continued the 20 percent rating assigned to the service-connected right upper extremity pain and weakness with decreased grip strength.  The RO also awarded initial 20 and 10 percent ratings to the service-connected right lower extremity pain and weakness of the sciatic nerve and stomach ulcer, respectively, each rating was assigned an effective date of September 15, 2009--the date VA received the Veteran's "claim for increase." (In a "Notice of Disagreement," received by VA in January 2014, the Veteran indicated that he was seeking initial 70 and 40 percent ratings for his service-connected right upper extremity disability with pain and weakness and decreased grip strength and lower extremity pain and weakness of the sciatic nerve, respectably.  The Veteran also disagreed with the effective date of September 15, 2009 assigned to the initial 20 and 10 ratings for the service-connected right lower extremity pain and weakness and stomach ulcer, respectively.  

By an October 2014 rating action, the RO assigned initial 70 and 40 percent disability ratings assigned to the service-connected right upper extremity pain and weakness with decreased grip strength and right lower extremity pain and weakness of the sciatic nerve, respectively, effective September 15, 2009.  The RO also awarded an initial 20 percent disability rating to the service-connected low back numbness with pain, effective November 28, 2003.  Because the increase in the evaluation of the above-cited service-connected disabilities does not represent the maximum rating available, the initial rating claims remain in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the initial rating issues with respect to these service-connected disabilities as reflected on the title page.  Although the Veteran indicated in his January 2014 Notice of Disagreement, that he was seeking initial 70 and 40 percent disability ratings for the service-connected right upper extremity pain and weakness and right lower extremity pan and weakness of the sciatic nerve, respectively, his representative indicated in a March 2016 written argument to VA that he wanted to continued his appeal with respect to these initial rating claims. (See Veteran's representative's March 2016 written argument to VA at page (pg.) 3)).  Thus, the initial rating claims with respect to the above-cited service-connected disabilities remain in appellate status and before the Board for appellate consideration, as listed on the title page herein. 

In addition, while the RO addressed the issue of entitlement to an effective date earlier than September 15, 2009 for an award of an initial 70 percent rating for right upper extremity weakness and pain with decreased strength in an October 2014 Statement of the Case, the Board notes that the RO did not grant a 70 percent rating to the above-cited disability in the appealed December 2013 rating action.  As noted above, the RO awarded an initial 70 percent rating in a rating action issued in late October 2014.  Thus, the issue of entitlement an effective date earlier than September 15, 2009 for an award of an initial 70 percent rating for right upper extremity weakness and pain with decreased strength in an October 2014 Statement of the Case is not before the Board at this time.  

Finally, this appeal stems from a September 2014 rating action.  By that rating action, the RO denied the Veteran's claims of entitlement to an earlier effective date July 31, 2007 for an award of service connection for left upper extremity tremor and left lower extremity paresthesia based on CUE.  The Veteran timely appealed the RO's decision to the Board. 

The issues of entitlement to an initial evaluation greater than 10 percent for facial numbness with trigeminal nerve injury; entitlement to an initial rating in excess of 20 percent for multiple sclerosis right upper extremity pain and weakness with decreased grip strength for the period from November 28, 2003 to September 14, 2009 to September 14, 2009 and in excess of 70 percent from September 15, 2009; entitlement to an initial rating in excess of 10 percent for right lower extremity pain and weakness of the sciatic nerve for the period from November 28, 2003 to September 14, 2009 and in excess of 40 percent from September 15, 2009; entitlement to an initial compensable rating for a stomach ulcer for the period from November 28, 2003 to September 14, 2009, and in excess of 10 percent from September 15, 2009; entitlement to an effective date earlier than September 15, 2009 for the assignment of an initial 40 percent rating for right lower extremity pain and weakness of the sciatic nerve; and, entitlement to effective date earlier than September 15, 2009 for an assignment of an initial 10 percent rating for a stomach ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

In a March 2016 written statement to VA, the Veteran indicated that he wished to withdraw the following issues pending before the Board: entitlement to an initial evaluation greater than 30 percent for multiple sclerosis with optic neuritis and facial numbness; entitlement to an initial evaluation greater than 30 percent for cognitive defects; entitlement to an initial evaluation greater than 20 percent for low back numbness with pain; entitlement to a separate 30 percent evaluation for multiple sclerosis under Diagnostic Code 8018; entitlement to an initial evaluation greater than 10 percent for Uhthoff's phenomenon with history of bilateral optic neuritis; entitlement to an effective date earlier than November 28, 2003 for an award of service connection for facial numbness with trigeminal nerve injury as an individual ratable disability; entitlement to an effective date earlier than February 3, 2009 for an award of service connection for Uhthoff's phenomenon with history of bilateral optic neuritis as an individual ratable disability; entitlement to an effective date earlier than July 31, 2007 for an award of service connection for left upper extremity tremor based on CUE; and, entitlement to an effective date earlier than July 31, 2007 for an award of service connection for left lower extremity paresthesia based on CUE.  


CONCLUSIONS OF LAW

1  The criteria for withdrawal of the appeal of the issue of entitlement to initial evaluations greater than 20 percent from November 28, 2003 and 70 percent from September 15, 2009 for multiple sclerosis with optic neuritis and facial numbness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial evaluation greater than 30 percent for cognitive defects have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial evaluation greater than 20 percent for low back numbness with pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to a separate 30 percent evaluation for multiple sclerosis under Diagnostic Code 8018 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal of the issue of entitlement an initial evaluation greater than 10 percent for Uhthoff's phenomenon with history of bilateral optic neuritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal of the issue of entitlement to an effective date prior to November 28, 2003, for an award of service connection for facial numbness with trigeminal nerve injury as an individual ratable disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the appeal of the issue of entitlement to an effective date prior to February 3, 2009, for an award of service connection for Uhthoff's phenomenon with history of bilateral optic neuritis as an individual ratable disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of the appeal of the issue of entitlement to an effective date earlier than July 31, 2007 for an award of service connection for left upper extremity tremor based on CUE have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of the appeal of the issue entitlement to an effective date earlier than July 31, 2007 for an award of service connection for  left lower extremity paresthesia based on CUE  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Issues- Entitlement to initial evaluations greater than 20 percent from November 28, 2003 and 70 percent from September 15, 2009 for multiple sclerosis with optic neuritis and facial numbness; entitlement to an initial evaluation greater than 30 percent for cognitive defects; entitlement to an initial evaluation greater than 10 percent for low back numbness with pain; entitlement to restoration of a separate 30 percent evaluation for multiple sclerosis under Diagnostic Code 8018; entitlement to an initial evaluation greater than 10 percent for Uhthoff's phenomenon with history of bilateral optic neuritis; entitlement to an effective date prior to February 3, 2009, for an award of service connection for Uhthoff's phenomenon with history of bilateral optic neuritis as an individual ratable disability; entitlement to an effective date earlier than July 31, 2007 for an award of service connection for left upper extremity tremor based on CUE; and, entitlement to an effective date earlier than July 31, 2007 for an award of service connection for left lower extremity paresthesia based on CUE.  

In correspondence to VA in March 2016, the Veteran indicated that he wished to withdraw the above-cited issues.  A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran has withdrawn the aforementioned issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on these matters.



ORDER

The appeal of the issue of entitlement to initial evaluations greater than 20 percent from November 28, 2003 and 70 percent from September 15, 2009for multiple sclerosis with optic neuritis and facial numbness is dismissed. 

The appeal of the issue of entitlement to an initial evaluation greater than 30 percent for cognitive defects is dismissed. 
 
The appeal of the issue of entitlement to an initial evaluation greater than 20 percent for low back numbness with pain is dismissed. 
 
The appeal of the issue of entitlement to restoration of a separate 30 percent evaluation for multiple sclerosis under Diagnostic Code 8018 is dismissed.
 
The appeal of the issue of entitlement to an initial evaluation greater than 10 percent for Uhthoff's phenomenon with history of bilateral optic neuritis is dismissed.

The appeal of the issue of entitlement to an effective date prior to November 28, 2003, for an award of service connection for facial numbness with trigeminal nerve injury as an individual ratable disability is dismissed. 

The appeal of the issue of entitlement to an effective date prior to February 3, 2009, for an award of service connection for Uhthoff's phenomenon with history of bilateral optic neuritis as an individual ratable disability is dismissed.

The appeal of the issue of entitlement to an effective date earlier than July 31, 2007 for an award of service connection for left upper extremity tremor based on clear CUE is dismissed.  

The appeal of the issue of entitlement to an effective date earlier than July 31, 2007 for an award of service connection for  left lower extremity paresthesia based on CUE is dismissed.  


REMAND

On a February 2015 Hearing Election Form, the Veteran requested a videoconference (VC) hearing before a Veterans Las Judge.  VA Reports of General Information, dated in September 2015, reflect that the Veteran reported conflicting information as to whether he still desired a VC hearing.  (See VA Forms, 27-0820, dated September 16, 2015, reflecting that the Veteran had canceled his VC hearing and indicated that he would attend the scheduled VC Hearing).  According to the Board's Veterans Appeals Co-Locator System (VACOLS), the Veteran's scheduled videoconference hearing before a VLJ on September 16, 2015 was to be postponed.  No other information was provided.  The Veteran's representative submitted a brief in support of the case in March 2016, noting that the Veteran was not requesting a hearing before RO personnel.  The request for a Board hearing has not been withdrawn.

Because VC Board hearings are scheduled by the RO, a remand of the issues of entitlement to an initial evaluation greater than 10 percent for facial numbness with trigeminal nerve injury; entitlement to an initial rating in excess of 20 percent for multiple sclerosis right upper extremity pain and weakness with decreased grip strength for the period from November 28, 2003 to September 15, 2009 and in excess of 70 percent therefrom; entitlement to an initial rating in excess of 10 percent for right lower extremity pain and weakness of the sciatic nerve for the period from November 28, 2003 to September 15, 2009 and in excess of 40 percent therefrom; entitlement to an initial compensable rating for a stomach ulcer for the period from November 28, 2003 to September 15, 2009, and in excess of 10 percent therefrom; entitlement to an effective date earlier than September 15, 2009 for an assignment of an initial 40 percent rating for right lower extremity pain and weakness of the sciatic nerve; and, entitlement to effective date earlier than September 15, 2009 for an assignment of an initial 10 percent rating for a stomach ulcer is required in this case. See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing on the following issues:  (i) entitlement to an initial evaluation greater than 10 percent for facial numbness with trigeminal nerve injury; (ii) entitlement to an initial rating in excess of 20 percent for multiple sclerosis with right upper extremity pain and weakness with decreased grip strength for the period from November 28, 2003 to September 14, 2009 and in excess of 70 percent from September 15, 2009; (iii) entitlement to an initial rating in excess of 10 percent for right lower extremity pain and weakness of the sciatic nerve for the period from November 28, 2003 to September 14, 2009 and in excess of 40 percent from September 15, 2009; (iv) entitlement to an initial compensable rating for a stomach ulcer for the period from November 28, 2003 to September 14, 2009, and in excess of 10 percent from September 15, 2009; and, (v) entitlement to an effective date earlier than September 15, 2009 for an assignment of an initial 40 percent rating for right lower extremity pain and weakness of the sciatic nerve; and, entitlement to effective date earlier than September 15, 2009 for an assignment of an initial 10 percent rating for a stomach ulcer.

Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b (2015).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the electronic record should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


